DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 14, and 15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Tsurunari et al. (US 2013/0162368).
Referring to Claim 1, Tsurunari teaches surface acoustic wave element (see 1 of fig. 3) comprising:
a substrate (see 7 of fig. 3) including a LiNbO3 piezoelectric single crystal (see paragraph 32 which shows substrate made of LiNbO3 piezoelectric single crystal);
a first dielectric layer provided directly or indirectly on the substrate (see paragraph 35 which shows dielectric film where fig. 8 shows the dielectric film 6 directly on substrate 7); and
an IDT electrode provided directly or indirectly on the first dielectric layer (see IDT electrodes 3 and 4 of fig. 8 on dielectric film 6 as described in paragraph 35); wherein
a high-frequency signal is propagated on the substrate using a Rayleigh wave (see paragraph 33 which shows a Rayleigh wave propagating across substrate).
Referring to Claim 3, Tsurunari also teaches the first dielectric layer includes silicon oxide (see paragraph 5 which shows the dielectric film made of silicon oxide).
Referring to Claim 4, Tsurunari also teaches a second dielectric layer provided directly or indirectly on the IDT electrode; wherein the first dielectric layer has a thickness less than a thickness of the second dielectric layer (see ABSTRACT which shows a dielectric film in a region of a first series resonator different than the thickness than a dielectric film in a region of a second series resonator, both resonators including IDT electrodes).
Referring to Claim 11, Tsurunari also teaches the second dielectric layer made of silicon oxide (see paragraph 5 which shows the dielectric film made of silicon oxide).
Referring to Claim 14, Tsurunari also teaches a protective layer provided on the second dielectric layer (see paragraph 47 which shows a layer 25 on top of dielectric layer 6 made of protective material SiN).
Referring to Claim 15, Tsurunari also teaches the protective layer made of SiN (see paragraph 47 which shows a layer 25 on top of dielectric layer 6 made of protective material SiN).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurunari in view of Jager et al. (US 2017/0026025).
Referring to Claim 2, Tsurunari does not teach a Y-cut angle of the LiNbO3 piezoelectric single crystal equal to or larger than about 100degrees and equal to or smaller than about 160degrees. Jager teaches a Y-cut angle of the LiNbO3 piezoelectric single crystal equal to or larger than about 100degrees and equal to or smaller than about 160degrees (see paragraphs 12 and 13 which shows the angle range between 95 and 160 degrees where 95 is “about” 100 degrees). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jager to the device of Tsurunari in order to improve wave propagation across the piezoelectric substrate.
Referring to Claim 6, Jager teaches a Y-cut angle of the LiNbO3 piezoelectric single crystal equal to or larger than about 120degrees and equal to or smaller than about 130degrees (see paragraphs 33 and 35 which shows the angle range between 120 and 135 degrees where 135 is “about” 130 degrees). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jager to the device of Tsurunari in order to improve wave propagation across the piezoelectric substrate.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurunari in view of Yokota et al. (US 2009/0243430).
Referring to Claim 7, Tsurunari does not teach wherein the IDT electrode includes first, second, third, fourth, and fifth metal films that are laminated in this order from a side of the substrate. Yokota teaches wherein the IDT electrode includes first, second, third, fourth, and fifth metal films (see 31a, 32a, 31b, 32b, and 31c of fig. 9) that are laminated in this order from a side of the substrate  (see paragraph 77 which shows IDT electrode constructed by laminating layers in order of 31a, 32a, 31b, 32b, etc.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Yokota to the device of Tsurunari in order to improve power handling capability of the IDT electrode.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurunari in view of Wang et al. (US 2017/0012338).
Referring to Claim 10, Tsurunari does not teach the first dielectric layer having a thickness of about 1nm. Wang teaches the first dielectric layer having a thickness of about 1nm (see paragraph 86 which shows a dielectric 223b having a thickness starting at 1nm). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wang to the device of Tsurunari in order to minimize manufacturing costs of SAW products.
Referring to Claim 12, Wang teaches the first dielectric layer having a thinkness of about 1/30 of a thickness of the second dielectric layer (see paragraph 91 where a second dielectric 223c has a range of thickness including 30nm which is 30 times the 1nm thickness of dielectric 223b). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wang to the device of Tsurunari in order to minimize manufacturing costs of SAW products.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurunari in view of Mishima et al. (US 2005/0099091).
Referring to Claim 13, Tsurunari does not teach a total thickness of the IDT electrode the same or substantially the same as a thickness of the second dielectric layer. Mishima teaches a total thickness of the IDT electrode the same or substantially the same as a thickness of the second dielectric layer (paragraph 50 which shows the thickenss of an IDT the same as the thickness of dielectric film). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mishima to the device of Tsurunari in order to maintain optimum operation of the device under fluctuating temperatures.

Allowable Subject Matter
Claims 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, Tsurunari, Jager, Yokota, Wang, and Mishima do not teach, alone nor in combination, wherein when a high-frequency signal is input to the IDT electrode, a generation position of a maximum amplitude of vibration generated in the surface acoustic wave element is located in the second dielectric layer.
Regarding Claim 8, Tsurunari, Jager, Yokota, Wang, and Mishima do not teach, alone nor in combination, wherein:
the first metal film is an adhesion film made of NiCr;
the second metal film is a main electrode made of Pt;
the third metal film is a barrier film to reduce or prevent diffusion between the second metal film and the fourth metal film, and is made of Ti;
the fourth metal film is a conductive film made of an AlCu alloy material; and
the fifth metal film is an adhesion film made of Ti.
Claim 9 depends on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648